Citation Nr: 9902902	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  93-13 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches and a 
sinus disability.

2.  Entitlement to an increased rating for residuals of a 
nasal fracture, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1958 to 
September 1961.

This matter arises from a June 1991 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  The case was referred to the Board of Veterans 
Appeals (Board) for resolution and remanded by the Board in 
February 1995.  The additional development requested has been 
completed and the RO has issued a determination affirming its 
earlier decision.  The case has been returned to the Board 
for appellate review.  


FINDINGS OF FACT

1.  There is sufficient relevant evidence for an equitable 
disposition of the veteran's appeal.

2.  The veteran sustained a fractured nose in 1960, as the 
result of a motor vehicle accident; in 1988 he sustained 
multiple facial injuries, including an avulsion injury to his 
nose, again as the result of a motor vehicle accident.  

3.  A VA physician, in opinions dated in March and April 
1998, concluded that the veteran's reported headaches and 
sinus problems were the result of the nasal fracture that 
occurred during service in 1960; he also concluded that the 
1988 injury served to worsen the symptoms that began in 1960.

4.  The medical evidence of record shows that the veterans 
headaches and sinus disability are related to or the result 
of his service-connected nasal fracture. 

5.  The traumatic septal deviation of the veteran's nose was 
resected in February 1992. 

6.  The current residuals of the veteran's fractured nose are 
manifested by a bifid deformity of the nasal bones, including 
the septum, with obstruction of the right nasal passage.


CONCLUSIONS OF LAW

1.  Headaches and a sinus disability are the result of the 
veteran's service-connected nasal fracture.  38 U.S.C.A. § 
5107 (West 1991); 38 C.F.R. § 3.310(a) (1998).  

2.  The schedular criteria for a disability rating in excess 
of 10 percent for residuals of a fractured nose have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.97, Diagnostic Code 6502 (1996, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Headaches and Sinus Disability

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist him mandated by 38 U.S.C.A. § 
5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303 (1998).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Further, as pertinent to this claim, service 
connection may be granted for disability shown to be 
proximately due to or the result of (either caused or 
aggravated by) a service-connected disorder.  See 38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).  

Service medical records reveal that in November 1960 the 
veteran sustained a simple, comminuted fracture of the nasal 
bone as the result of a motor vehicle accident.  He was 
granted service connection for residuals of the nasal 
fracture effective 1982.  He contends that ever since the 
1960 accident he has had chronic headaches and sinusitis 
which have only worsened since another accident in 1988.  He 
maintains that he should be granted service connection for 
his headaches and sinus problems.  

Private medical records reveal that in November 1988 motor 
vehicle accident the veteran sustained serious injuries, 
including a fractured mandible and a questionable fracture of 
the left orbit.  He was also noted at that time to have a 
cyst or polyp on the floor of the left maxillary sinus.  

VA medical records from October 1991 through February 1992 
show that the veteran complained of headaches and sinus 
symptoms, reporting that his headaches had been present for 
many years.  VA outpatient treatment  records from October 
1995 through September 1996 show that the veteran continued 
to complain of sinus headaches.  His diagnosis was post 
traumatic nasal deformity with sinus symptoms. 

The veteran appeared for a local hearing in November 1991 and 
testified that his initial headaches occurred immediately 
after the accident.  He stated that his headaches began while 
he was in the hospital and had never stopped.  He testified 
that the sinus problems began much later and that he did not 
seek medical treatment until three years earlier after he 
stopped drinking alcohol.  He reported that he had a 
discharge from his sinuses on the right side and that his 
headaches were primarily on the right side between his eyes 
or under his eye.  He stated that he took approximately 20 
aspirin per week for pain.  
A VA examination report of September 1995 shows the veteran 
complained of headaches and sinus problems along with 
difficulty breathing through the right nostril and a somewhat 
decreased sense of smell.  The examiner found no tenderness 
of the paranasal sinuses and no residual post traumatic 
deformity of the orbit rim, nose, or superior bony surface of 
the sinuses.  Radiographs of the sinuses were negative.  The 
examiner reported a diagnosis of chronic headaches and noted 
the veteran's nasal surgery in 1992.  

In December 1997, the veteran was afforded further VA 
examination.  He reported a longstanding history of headaches 
since an accident in 1960.  He stated that his headaches had 
worsened since 1988, and that they occurred about 4 to 5 
times a week.  The VA examiner found no evidence of 
neurologic dysfunction related to the facial injuries.  
Radiographs of the paranasal sinuses showed minimal localized 
left maxillary sinusitis.  The diagnosis was reported as 
muscle tension cephalgia, postoccipital; occasional frontal 
headaches were felt to be secondary to chronic sinusitis. 

In March 1998, subsequent to the Board's remand, a VA 
physician provided an opinion that the veteran's deformed 
septum, as a result of the previous fractures, predisposed 
him to having frequent episodes of sinusitis, which included 
frontal headaches.  The examiner also noted that the 
veteran's more frequent, almost daily headaches were best 
described as tension headaches and were not related to 
sinusitis or the service-connected nasal injury.  In April 
1998, the VA physician further stated that while the 
veteran's reports of recurrent sinusitis and frontal 
headaches could not be corroborated by treatment records, the 
record did reflect significant symptoms associated with the 
face trauma.  He also noted that the veteran's complaints 
were dated back to that time.  He stated that although there 
clearly was an intercurrent injury in the 1988 motor vehicle 
accident, and the symptoms had definitely worsened after the 
1988 accident, it would be impossible to sort out whether the 
current symptoms were attributable more to the 1988 or the 
1960 motor vehicle accident.  

In reviewing the evidence of record, the Board finds that 
resolution of reasonable doubt in the veteran's favor is 
warranted.  Despite the lack of clinical records showing 
treatment for either headaches or a sinus condition prior to 
1988, the Board concludes that the March and April 1998 
medical opinions of the VA physician, the VA outpatient 
treatment records, and the veteran's hearing testimony, all 
serve to weigh sufficiently in the veteran's favor such that 
service connection is warranted.  
Accordingly, entitlement to service connection for headaches 
and a sinus disability, as secondary to residuals of a 
service-connected nasal fracture, is granted.  38 U.S.C.A. 
§ 5107(b).  

II.  Increased Rating for Residuals of a Fractured Nose

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  When a veteran 
is seeking an increased rating, an assertion of an increase 
in severity is sufficient to render the increased rating 
claim well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

As noted previously, the veteran sustained a fractured nose 
during service in November 1960, which was reduced without 
apparent incident, also in November 1960.  

The veteran appeared for a hearing in November 1991.  The 
only testimony he offered with respect to his nose was that 
he had trouble breathing on the right side where his nose was 
crushed in, and that his sense of smell had diminished.  

VA medical records from February 1992 reflect that the 
veteran suffered an avulsion injury to his nose in a 1988 
motor vehicle accident with resulting nasal obstruction on 
the right.  The veteran underwent submucous resection and 
cautery of the nasal turbinates at a VA Medical Center in 
February 1992 to alleviate his difficulty breathing.  He also 
had the wire removed from the previously fractured right 
mandible.  

During his September 1995 VA examination, the veteran 
reported that he enjoyed good nasal breathing 
postoperatively, but still had somewhat diminished smell and 
infrequent, short attacks of dizziness.  Physical examination 
of the nose revealed deviation to the left with concavity on 
the right side.  A well-healed linear scar extended from the 
right nasal bridge to the right ala nasi.  The septum was 
essentially within normal limits status post probable 
septoplasty and the floor of the nose was flat, bilaterally.  
The meati and inferior and middle turbinates were patent and 
symmetrical without lesion.  The sphenoethomoidal recess was 
normal as was the olfactory area.  The superior turbinates 
were poorly visualized.  An X-ray of the nasal bones revealed 
a bifid deformity of the tip of the nasal bones involving the 
septum, consistent with old healed injury.  The pertinent 
diagnoses were: history of multiple nasal fractures secondary 
to car accident; post traumatic septal and dorsal deviation 
with decreased nasal breathing; fractured right mandible with 
wire reduction; and history of nasal surgery in October 1992, 
chronic headaches, and diminished smell.  

In December 1997, subsequent to the Board's remand, the 
veteran was afforded another VA examination.  He complained 
of persistent postnasal discharge and bilaterally diminished 
nasal breathing.  The examiner again noted a well-healed, 
slightly decreased vertical scar along the dorsum of the 
nose.  The nostrils were patent.  The septum was in the 
midline, although with considerable thickening in the upper 
portion and at the base bilaterally.  The nasal meatis were 
diminished.  The diagnosis included a history of open nasal 
fracture with laceration of the nasal dorsum secondary to a 
motor vehicle accident in 1960; probably post traumatic 
deformity of the nasal septum, diminished patency of nasal 
meati bilaterally; and current, mild chronic left maxillary 
sinusitis.

The veteran's disability due to residuals of his fractured 
nose is evaluated pursuant to 38 C.F.R. § 4.96, Diagnostic 
Code 6502, which refers to traumatic deviation of the nasal 
septum.  During the pendency of this appeal, the regulations 
governing respiratory disorders were revised, effective 
October 7, 1996.  However, the schedular criteria regarding a 
deviated nasal septum remain essentially unchanged.  As there 
is no one version more favorable than the other, the Board 
will cite to the 1998 version of the applicable diagnostic 
code.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Under Diagnostic Code 6502, a maximum 10 percent rating is 
assigned for 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  As is 
apparent from the medical evidence of record, the veteran has 
had obstruction of the right nasal passage which was somewhat 
remedied by surgery in February 1992.  He continues to 
complain, however, of difficulty with his nose.  The December 
1997 VA examination report reflected his complaints of 
diminished nasal breathing bilaterally, and X-rays indicated 
a bifid deformity of the tip of the nasal bones, including 
the septum.  

Although the medical records indicate that the veteran's 
right nasal passage is no longer totally obstructed, his 
symptoms and complaints of difficulty breathing bilaterally 
are consistent with a 10 percent rating under Diagnostic Code 
6502.  This is the maximum rating allowable under this 
particular code.  

The Board notes that the veteran has complained of, and has 
been diagnosed as having a diminished sense of smell 
subsequent to his nose injury.  Pursuant to 38 C.F.R. § 
4.87b, Diagnostic Code 6275, a separate 10 percent rating is 
contemplated for such disability when the loss of smell is 
shown to be complete.  However, in this case, there has been 
no formal adjudication of a claim for service connection.  In 
any event, and most significantly, the loss of sense of smell 
has not been shown to be complete.  The VA examination 
reports indicate only a diminished sense of smell without 
complete loss.  Accordingly, a separate compensable rating 
under this diagnostic code is not warranted.  

In assessing the residuals of the veteran's fractured nose, 
the Board has considered whether the veteran presented an 
unusual or exceptional disability picture, not contemplated 
by the regular schedular criteria, such that remand for 
consideration of an extra-schedular rating is warranted.  
However, there is no evidence of frequent hospitalization or 
marked interference with employment specifically attributed 
to the residuals of the nasal fracture such that a remand for 
compliance with the procedures set forth in section 
3.321(b)(1) would be required.  See Bagwell v. Brown, 9 Vet. 
App 157 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board also considered the provisions of 38 U.S.C.A. § 
5107(b) (West 1991) in this portion of the decision.  
However, the positive evidence is not in such a state of 
balance with the negative evidence on any material matter as 
to warrant a determination more favorable in the claim for 
increase.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A disability rating in excess of 10 percent for residuals of 
a fractured nose is denied.

Entitlement to service connection for headaches and a sinus 
disability is granted.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
